Citation Nr: 0111941	
Decision Date: 04/25/01    Archive Date: 05/01/01

DOCKET NO.  96-27 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Eldon E. Nygaard, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision 
rendered by the Des Moines, Iowa, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claims of service connection for hypertension and 
arthritis.  This case was previously before the Board in 
February 1999, at which time the Board rendered a decision 
finding the claims to be not well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991).  

The veteran appealed the February 1999 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In December 2000, the Court issued an Order remanding the 
case to the Board for readjudication under the newly enacted 
provisions of the Veterans Claims Assistance Act of 2000 
which was signed into law by the President on November 9, 
2000, during the pendency of the veteran's appeal to the 
Court.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).


FINDINGS OF FACT

1.  Hypertension was not manifested during the veteran's 
active military service or within one year of discharge from 
such service, nor is the veteran's hypertension otherwise 
related to his active military service. 

2.  Arthritis was not manifested during the veteran's active 
military service or within one year of discharge from such 
service, nor is the veteran's arthritis otherwise related to 
his active military service. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).

2.  Arthritis was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active duty service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  That an injury occurred in service 
alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases (such as 
cardiovascular disease, to include hypertension, or 
arthritis) to a degree of 10 percent or more within one year 
from separation from service, such disease may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

As noted earlier, on November 9, 2000, the President signed 
into law a bill which amended the provisions of 38 U.S.C.A. 
§ 5107 to eliminate the well-grounded claim requirement.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This newly enacted legislation 
also provides for VA assistance to claimants under certain 
circumstances.  When such circumstances arise, reasonable 
efforts must be made by VA to obtain certain records, and 
provide for an examination or medical opinion when necessary 
to make a decision on the claim.  However, the law also 
provides that such assistance is not required to a claimant 
if no reasonable possibility exists that such assistance 
would aid in sustaining the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 38 
U.S.C. § 5103A).  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board 
views the newly enacted assistance provisions to be more 
beneficial to the veteran.

The veteran's service medical records (SMRs) are missing and 
it appears that they may have been destroyed in the 1973 fire 
at the National Personnel Records Center (NPRC).  However, 
the RO has attempted to obtain records relevant to the 
veteran's service from alternative sources.  Unfortunately, 
in spite of such attempts, no records documenting medical 
treatment in service could be reconstructed from alternative 
sources.  Although the veteran's SMRs are missing, the Board 
otherwise notes that the claims file includes several VA 
examination reports, various other VA and private medical 
records, Social Security Administration (SSA) records, the 
veteran's RO hearing testimony and written statements from 
the veteran and lay statements from family members and 
acquaintances in support of the veteran's claims.  Although 
the veteran and his representative have been given notice of 
the type of evidence necessary with regard to the claims, no 
additional pertinent medical records have been identified by 
the veteran, and he has suggested that prior medical care 
providers have either died or are no longer in practice.  The 
Board does note that a VA examination was accomplished and 
medical opinions as to etiology obtained in connection with 
that examination.  Under the circumstances, the Board 
concludes that there has already been substantial compliance 
with the notice/assistance provisions of the Veterans Claims 
Assistance Act of 2000.  While the veteran's representative 
has requested the Board to remand the case for consideration 
of the new legislation and another examination, the Board 
finds that no useful purpose would be served by further 
delaying appellate review for any additional development.  
While the Board recognizes that regulations have not yet been 
promulgated in connection with the new legislation, in view 
of the fact that the record shows that all notice and 
assistance provisions mandated by the Veterans Claims 
Assistance Act of 2000 have been effectively complied with, 
the Board finds no prejudice to the veteran in proceeding to 
a merits analysis at this time despite the lack of 
regulations.  

A review of the post-service medical evidence reveals that 
there are numerous medical diagnoses of hypertension and 
arthritis, and various medical records dated from the mid-
1980's to the present document the existence of these two 
disabilities.  Among these records are a letter from a 
private physician, John D. Barker, Jr., M.D., a September 
1987 VA examination report, and a February 1988 VA hospital 
discharge summary, all of which indicate diagnoses of 
hypertension.  Furthermore, a January 1989 letter from Paul 
D. Boone, M.D., assessed the veteran with arthritis of the 
cervical spine, shoulders, and hips, as well as a history of 
essential hypertension.  In addition, a June 1989 Social 
Security Administrative Law Judge determined that the veteran 
was disabled based on medical evidence establishing that the 
veteran suffered from severe impairment, in part due to 
arthritis of the cervical vertebrae, shoulder joints, hips, 
and knees, and for a history of essential hypertension.  

An October 1993 VA general medical examination report 
included a review of the veteran's medical history and 
complaints.  Specifically, the examiner recounted the 
veteran's complaints of training constantly in cold, damp 
weather during service, after which the veteran explained 
that he experienced aches and pain in various joints.  The 
examiner also recounted the veteran's contention that he was 
let out of the military because of persistent readings of 
elevated blood pressure.  X-rays of the lumbosacral spine 
were reviewed.  The diagnoses included the following:  
hypertension, treated and controlled; mild osteoarthritic 
changes, both hips; and slight spurring of L5, S1.  Treatment 
records dated in 1994 and 1995 show continued monitoring and 
treatment for his hypertension and arthritis.

A July 1997 VA examination report notes the medical history 
and complaints recited by the veteran, which are 
substantially the same as those recounted in the October 1993 
VA general medical examination report.  It was noted that the 
veteran's SMRs were not available for review, but the 
available medical records were reviewed.  The examiner 
reported that he asked the veteran to be more specific about 
any treatment he received for hypertension between 1952 and 
1987, but that the veteran "was unable to provide any useful 
information that might assist in documenting exactly when his 
high blood pressure developed."  The assessment included 
systolic hypertension.  The examiner opined that systolic 
hypertension "is more likely than not in this veteran 
secondary to aging with hardening (calcification) of the 
large arteries, resulting in diminution in elasticity causing 
systolic blood pressure only to be elevated."  The examiner 
further commented that he found no evidence from the 
veteran's account to confirm that he has essential 
hypertension during or immediately after military service.  
The veteran was also assessed with osteoarthritis with 
degenerative spondylosis of the lumbar spine and thoracic 
spine, and degenerative osteoarthritis affecting the cervical 
spine, shoulders, knees, and hips.  The examiner commented 
that although cold exposure was described, absolutely no 
residuals could be identified upon physical examination, and 
that cold exposure does not cause osteoarthritis nor 
degenerative arthritis or degenerative spondylosis of the 
thoracic spine as this veteran has.  X-rays were noted to 
reveal mild anterior marginal spurring of the lower thoracic 
and lumbar spine vertebrae with calcified arteries.

After a review of the evidence (including the veteran's 
testimony and statements as well as other lay statements from 
other individuals) in conjunction with the applicable laws 
and regulations, the Board is compelled to find that service 
connection is not warranted for either hypertension or 
arthritis.  There is no persuasive evidence to show that 
either disability was manifested during service or within one 
year of discharge from service, nor is there persuasive 
evidence showing that the disabilities in question are 
otherwise related to service.  While the veteran and lay 
witnesses are competent to report symptoms experienced or 
witnessed, they are not competent to render a medical 
diagnosis.  Questions involving diagnostic skills must be 
addressed by medical experts.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  There is no medical diagnosis of either 
hypertension or arthritis for many years after service.  In 
fact, the opinions offered by the examiner who conducted the 
July 1997 VA examination weigh against a finding that either 
the veteran's hypertension or his arthritis are related to 
his military service.  Significantly, while the examiner 
admittedly did not have access to service medical records, he 
did expressly acknowledge the history furnished by the 
veteran regarding elevated blood pressure readings being 
noted during service and his cold exposure during service, 
including while in Korea.  Nevertheless, the examiner (even 
after noting the inservice events and symptoms claimed by the 
veteran) found no basis for concluding that either the 
current hypertension or arthritis were related to service.  
The Board therefore believes that the July 1997 examination 
report and opinions set forth therein must be assigned 
considerable weight. 

Moreover, the July 1997 opinions are not contradicted by any 
other medical evidence of record.  In this regard, the record 
does include private medical records, such as records from 
Dr. Barker and Dr. Boone, which discuss the disabilities at 
issue.  However, it appears that none of these physicians 
treated the veteran prior to the mid-1980's and neither 
offered any medical opinion concerning the causation of 
hypertension or arthritis.  Similarly, VA medical records do 
not show pertinent treatment prior to the mid-1980's and 
contain no opinions linking the disabilities to service or to 
any continuity of symptoms reported by the veteran.

While the Board has considered the veteran's statements and 
testimony as well as the supporting statements from family 
members and acquaintances, the Board believes that the clear 
preponderance of the evidence in this case is against a 
finding that the veteran's hypertension and his arthritis are 
in any way related to his military service.  It follows that 
there is not such an approximate balance of the positive 
evidence with the negative evidence to otherwise permit a 
favorable determination as to either issue.  38 U.S.C.A. 
§ 5107(b) (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified at 38 U.S.C. § 5107).


ORDER

The appeal is denied as to both issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

